MEMORANDUM **
This appeal from an order denying a motion for a preliminary injunction comes to us under Ninth Circuit Rule 8-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.1
We will not reverse the denial of a preliminary injunction unless the district court abused its discretion or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. Sammartano v. First Judicial District Court, 303 F.3d 959 (9th Cir.2002). We cannot say that the district court did so here. The denial of the request for a preliminary injunction is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellants’ July 12, 2002 unopposed request for judicial notice is GRANTED. IntervenorDefendant-Appellee Shappell Industries, Inc.'s August 9, 2002 unopposed request for judicial notice is GRANTED. Appellants’ August 23, 2002 opposed request for judicial notice is GRANTED with respect to the Order Vacating Approval of Consent Decree entered July 2, 2002, and DENIED with respect to the Opinions and Orders identified in Parts B and C of the appellants’ request.